AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF MISSOURI

 

 

 

United States of America )
v. )
) Case No. 4:20 MJ 6309 PLC
)
PRESTON MONTGOMERY ) SIGNED AND SUBMITTED TO THE COURT FOR
} FILING BY RELIABLE ELECTRONIC MEANS.
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 3, 2020 in the county of St. Louis City in the
Eastern District of Missouri , the defendant(s) violated:
Code Section Offense Description
18:922(g) Felon in Possession ofa firearm

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

ff Continued on the attached sheet. I state under penalty of perjury the forgoing is true and correct.

_7f

omplainant’s signature

Larry Stoddard, Special Agent ATF
Printed name and title

Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to the Federal Rules of Criminal
Procedure 4.1 and 41

Date: 12/04/2020 Patricia L. Cohen

Judge's signature

St. Louis, Missouri Honorable Patricia L. Cohen, U.S. Magistrate Judge

City and state:
Printed name and title

AUSA WALKER

 
